DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because of the following informalities:  Claim 3 is dependent upon claim 2, which has been cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta, US Patent 6,139,923 (newly submitted).

Regarding claim 1, teaches a deposition method comprising:

forming a plasma of a silicon-containing precursor (step 315 with plasma added in step 310 in figure 5) and at least one additional precursor (step 300, oxygen, as disclosed in figure 5) within a processing region of a semiconductor processing chamber 15 (figure 1), wherein the processing region houses a semiconductor substrate (wafer, column 4, line 53) on a substrate support 12/13 (figure 1), and wherein forming the plasma occurs at a first plasma power (full power, step 310 in figure 5);
depositing material on the semiconductor substrate to a target thickness (column 9, line 20-22);
halting delivery of the silicon-containing precursor (step 320 in figure 5) while maintaining the plasma (column 8, lines 50-51) with the one or more precursors at least one additional precursor (column 8, lines 55-56 which teaches increasing the oxygen flow rate), wherein maintaining the plasma comprises reducing plasma power from the first plasma power to a second plasma power (column 8, lines 50-51); and purging the processing region of the semiconductor processing chamber (column 8, lines 55-56).

Regarding claim 3, Gupta fails to teach the second plasma power is less than or about 1,000 W (column 9, line 24).

Regarding claim 6, Gupta teaches the silicon- containing precursor comprises tetraethyl orthosilicate (figure 5, step 315).

Regarding claim 7, Gupta teaches depositing material on the semiconductor substrate is performed at a first processing pressure, and wherein purging the processing region of the semiconductor processing chamber comprises:

reducing processing pressure from the first processing pressure to a second processing pressure over a period of time (column 8, lines 49-50, which teaches that the chamber pressure is decreased, which implies that the deposition pressure is a first processing pressure that is higher).


Regarding claim 14, Gupta teaches a deposition method comprising:
forming a plasma of a silicon-containing precursor step 315 with plasma added in step 310 in figure 5) and an oxygen-containing precursor (step 300, figure 5) within a processing region of a semiconductor processing chamber 5 (figure 1), wherein the processing region houses a semiconductor substrate wafer, column 4, line 53) on a substrate support 12/13 (figure 1);
depositing material on the semiconductor substrate to a target thickness (column 9, line 20-22); wherein the depositing is performed at a first processing pressure (full power, step 310 in figure 5);

halting delivery of the silicon-containing precursor (step 320 in figure 5) while maintaining the plasma with the oxygen-containing precursor (column 8, lines 50-51 and 55-56); and
purging the processing region of the semiconductor processing chamber (column 8, lines 55-56) wherein purging the processing region of the semiconductor processing chamber comprises:
reducing processing pressure from the first processing pressure to a second processing pressure over a period of time (column 8, lines 50-51).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, US Patent 6,139,923 (newly submitted).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claim 1 above, and further in view of Lei et al, US Patent 5,516,367 (as cited in previous Office Action).

Regarding claim 5, Gupta fails to teach the semiconductor substrate is positioned at a first distance from a faceplate during the depositing, the method further comprising: lowering the semiconductor substrate to a second distance from the faceplate during the purging of the processing region.

Lei teaches the semiconductor substrate is positioned at a first distance from a faceplate during the depositing, the method further comprising: lowering the semiconductor substrate to a second distance from the faceplate during the purging of the processing region (column 7, lines 48-58) by teaching that when the deposition is complete and the process gas are shut off, the susceptor mount is lowered to remove the wafer from the chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lei with that of Gupta because it is generally known in the art that once the deposition is complete and the process gas are shut off, the susceptor mount (or wafer holder) is lowered to remove the wafer from the chamber.

Allowable Subject Matter
The indicated allowability of claims 2 and 14 is withdrawn in view of the newly discovered reference(s) to Gupta.  Rejections based on the newly cited reference(s) are as stated above.

Claims 4, 8-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 18, the prior art fails to anticipate or render obvious the claimed invention including “…depositing material on the semiconductor substrate to a target thickness, wherein the depositing is performed at a first processing pressure; halting delivery of the silicon-containing precursor while maintaining the plasma with the oxygen-containing precursor; and purging the processing region of the semiconductor processing chamber, wherein purging the processing region of the semiconductor processing chamber comprises increasing an angle of a throttle valve of a purge line of the semiconductor processing chamber to reduce processing pressure from the first processing pressure to a second processing pressure over a period of time…” in combination with the remaining limitations. Claims 19-20 are dependent upon claim 18 and are therefore allowable.

Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899